Case 1:20-cv-00427-DDD-JPM Document 13 Filed 07/16/20 Page 1of1PagelD#: 195

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

RAJWINDER SINGH NATT #A201-917-735 CASE NO. 1:20-CV-00427 SEC P

 

VERSUS JUDGE DRELL
CHAD WOLF ET AL MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein (ECF No. 10) and after a de novo review of the record including the
Objection filed by Petitioner (ECF No. 12), and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the Motion to Stay (ECF No. 2) is DENIED for lack of jurisdiction.
In so ruling, we note that the Ninth Circuit opinion upon which Petitioner relies has been reversed
by the U.S. Supreme Court. See Department of Homeland Security v. Thuraissigiam,

US , 140 S.Ct. 1959 (June 25, 2020). There is no Suspension Clause violation.
THUS DONE AND SIGNED at Alexandria, Louisiana, this / g day of July, 2020.

 

ot
DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
